12/28/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0150



                           No. DA 22-0150

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

CODY EATON,

          Defendant and Appellant.

                               ORDER

     Upon consideration of Appellant’s motion to voluntarily dismiss

the appeal and good cause appearing,

     IT IS HEREBY ORDERED that Appellant’s appeal in the above

matter is DISMISSED with prejudice.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                December 28 2022